COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-09-390-CV
 
 
READY CABLE, INC.                                                            APPELLANT
 
                                                   V.
 
AGAPE WORLD GROUP, INC.                                                 APPELLEES
AND NN ENCHANTED LLC.
 
                                              ------------
 
            FROM
THE 17TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




On
November 19, 2009, we notified Appellant Ready Cable, Inc. that its notice of
appeal was defective because it failed to contain a service of notice of appeal
to all parties to the trial court=s
judgment.  See Tex. R. App. P.
37.1., 25.1(e).  We directed Appellant to
file an amended notice of appeal containing the missing information on or
before November 30, 2009.  On January 6,
2010, we notified Appellant that this court had not received an amended notice
of appeal and that the appeal would be dismissed unless Appellant filed with
this court on or before January 18, 2010, an amended notice of appeal
containing a service of the notice of appeal to all parties to the trial court=s judgment.  See Tex. R. App. P. 42.3(c).  Because Appellant has failed, after notice,
to correct its defective notice of appeal, we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
 
PER CURIAM
 
PANEL:  MEIER, LIVINGSTON, and
DAUPHINOT, JJ.
 
DELIVERED:  February 25, 2010
 




[1]See Tex. R. App. P. 47.4.